Title: From George Washington to Brown & Francis, 7 January 1792
From: Washington, George
To: Brown & Francis



Gentlemen,
Philadelphia, Jany 7th 1792.

I have received your letter of the 13th of December, requesting that I would furnish Mr John Francis with such letters to Amsterdam, or other parts of Europe, as might enable him to obtain a loan of money for your house, to the amount of about 100,000 dollars, to make it co[n]venient for you to build and fit out such vessels as you mention for the East India trade.
I have taken this matter, Gentlemen, into serious consideration, and am sorry to inform you that, with every disposition and wish to promote the commercial interests of our Country, and to countenance the laudable undertakings of its enterprizing citizens; yet I can not think it wou’d be proper for me, situated as I am, to comply with your request. In my public capacity you will

readily see that such a thing could not be done; and abroad, it would be almost impossible to separate my private from my official character, in a case of this kind. moreover, should I, from the disposition I might have to oblige you, open this door, it is easy to foresee the many applications of a similar nature which it wou’d produce, and which I should find impracticable to avoid. I am therefore persuaded, Gentlemen, you will do that justice to my motives for declining this matter which they really merit—and will in no wise impute it to the want of inclination to promote your interest—or through you, the interest of commerce. With great regard & esteem I am, Gentlemen, Your most obedt Servt

Go: Washington.

